Citation Nr: 1133186	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-49 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status, for accrued benefits purposes, to include whether the Appellant is eligible for payment of any accrued benefit.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1952 to July 1956.  He died in March 2007.  The Appellant was a caregiver to the Veteran and is not a surviving spouse or relative of the Veteran.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision from the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied the Appellant's claim that the Veteran met the criteria for special monthly compensation benefits (SMP) for accrued benefits purposes.  

The Appellant has, at all times throughout this appeal, contended that she is entitled to payment of the SMP benefits which were due and owing to the Veteran at the time of his death.  The Appellant was notified, in July 2008, that she was entitled to payment of accrued benefits only to the extent that she paid costs of the Veteran's last illness and burial, but the RO made no further determination as to such payment, since the claim for accrued SMP benefits was denied on the merits.  The Appellant's continued assertions that she should be paid for acre rendered to the Veteran out of accrued benefits constitutes disagreement with the RO's nonadjudication of the Appellant's eligibility for payment of accrued benefits.  A statement of the case has not been issued subsequent to the receipt of the timely notice of disagreement.  See 38 U.S.C.A. § 7105. In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Given the decision below, the Appellant is entitled to an opportunity to establish her eligibility for receipt of accrued benefits.  

In August 2010, the Appellant testified before the undersigned at a Travel Board hearing.  A transcript of the hearing has been associated with the file.  

In December 2010 and January 2011, the Board received further statements and previously submitted evidence from the Appellant without a waiver for review by the RO.  The Board has reviewed the additional evidence and finds that it is duplicative.  The Board concludes, in view of decision below, that there is no prejudice to the Appellant in proceeding with consideration of this case without affording the RO an opportunity to issue a supplemental statement of the case (SSOC).  

The appeal for eligibility of the Appellant to receive payment of accrued benefits is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran had an appeal for SMC pending at the time of his death, and Appellant's claim of entitlement to accrued benefits was received within one year of the Veteran's death.
 
2.  The Veteran's service-connected disabilities were rheumatic heart disease, evaluated as 100 percent disabling from May 2001, and prostatitis, evaluated as noncompensable.  

3.  In a June 2007 rating decision, the RO granted service connection for the cause of the Veteran's death due to abdominal sepsis and ischemia of the bowels, due to hypertension and vascular occlusive disease. 

4.  The evidence as to whether the Veteran required aid and attendance or was housebound by reason of his service-connected disabilities is in equipoise.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation, for purposes of accrued benefits only, are met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.350, 3.351, 3.352 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Notice must be provided to a claimant before the initial VA decision on a claim for benefits and must: inform the claimant about the information and evidence not of record necessary to substantiate the claim; inform the claimant about the information and evidence that VA will seek to provide; and inform the claimant about the information and evidence the claimant is expected to provide.  Id.  

Here, because the decision below is favorable to the merits of the Veteran SMC claim, for accrued benefits purposes, and that is the only issue addressed on the merits in this decision, no further discussion of that duty to notify the Appellant is required.
Analysis, SMC entitlement, for accrued benefits purposes

Accrued benefits are benefits to which a Veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).  VA law and regulation provides that where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and service members' indemnity) authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a) (2010).  

Preliminarily, the Board notes that, in 2008, a new statute was added regarding substitution in case of a death of a claimant.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2010).  This statute applies to pending claims or appeals in which the original claimant died on or after October 10, 2008.  See VA Fast Letter 10-30 (August 10, 2010).  At this time, new regulations are pending regarding this statute but have not yet been promulgated.  Under the amended statutory provision, an individual seeking to continue a claim submitted by a Veteran the food died during the pendency of the claim must establish eligibility for payment of accrued benefits in order to be approved for substitution for the deceased Veteran.  The Veteran in this case died in 2007, prior to enactment of the statutory amendments, which are therefore not applicable to this case.  

Under the version of the statute in effect in 2007, when the Veteran died and the Appellant submitted her claim for accrued benefits, pending claims did not survive the Veteran's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 38 C.F.R. § 20.1302.  The law allowed a "qualified survivor" to carry on, to a limited extent, a deceased Veteran's claim for VA benefits by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121.  A claim for accrued benefits was a separate claim, not the original claim filed by a Veteran.  Id.  

For a claimant to obtain payment of accrued benefits, under that statute as in effect in 2007, and thus, ultimately prevail on an accrued benefits claim, the record must show that the Veteran had a claim pending at the time of death; that the claim for accrued benefits was filed within one year of the Veteran's death; that the Veteran would have prevailed on the claim if he had not died; and, that the Appellant is a "qualified survivor" for purposes of accrued benefits.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 (2007); Nolan v. Nicholson, 20 Vet. App. 340, 350-351 (2006) (when filing a claim for accrued benefits, an Appellant must have standing and be eligible to pursue the benefit in his or her own right); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

In 2002, the Veteran submitted a claim for special monthly compensation, indicating that he was in need of aid and attendance or was housebound as a result of his service-connected disability.  That claim was Remanded by the United States Court of Appeals for Veterans Claims (CAVC or Court) in February 2007.  Thus, it is clear that the Veteran had a claim for SMC pending at the time of his death in March 2007.  Thus, this criterion for an accrued benefits claim is met.  

It is also clear that the Appellant submitted her claim for accrued benefits within less than one year after the Veteran's death.  Thus, this criterion for an accrued benefits claim is met. 

The RO issued a rating decision addressing the merits of the accrued benefits claim in 2008, and then later issued a statement of the case on the merits of the SMC claim, for accrued benefits purposes.  The RO thereafter notified the Appellant that her claim was in appellate status.  The RO determined that this criterion for an accrued benefits claim was not met.  As discussed below, the Board finds that this criterion for an accrued benefits claim is met.  

The Board notes that the Appellant cannot ultimately prevail on her claim for eligibility for payment of accrued benefits unless she establishes that she is a "qualified survivor."  However, as the RO has not provided the Appellant with notice and procedural due process with regard to whether she is a "qualified survivor," the Board will address the merits of the claim that the Veteran met the criteria for SMC during his lifetime, and Remand the question as to whether the Appellant is a "qualified survivor" under statutory criteria for eligibility for receipt of accrued benefits.  

During his lifetime, the Veteran contended, in essence, that his service-connected rheumatic heart disease resulted in the cardiac disorders that caused congestive heart failure, peripheral vascular occlusive disease, and dilated cardiomyopathy, and led to amputation of a lower extremity.  In a 2003 aid and attendance examination, the Veteran was also noted to have vascular dementia.  A total evaluation for service-connected rheumatic heart disease was granted, but a claim for SMC was denied in May 2003.  The Board denied the claim in October 2005.  

The Veteran filed an appeal to the Court of Appeals for Veterans Claims.  The Court determined that the evidence of record did not address whether the Veteran's service-connected rheumatic heart disease was responsible for his inability to perform activities of daily living, and therefore did not support the Board's denial of the claim, and directed that the Veteran's claim for special monthly compensation be further developed and that a medical opinion be obtained.

Unfortunately, the Veteran died in March 2007, before medical opinion directed by the Court could be obtained.  The Veteran died of abdominal sepsis and ischemia of the bowels.  Hypertension and vascular occlusive disease were noted on the death certificate as significant conditions contributing to the Veteran's death.  No diagnosis of rheumatic heart disease was assigned.  

In June 2007, the RO granted service connection for the cause of the Veteran's death on the basis that the Veteran's rheumatic heart disease was a contributory cause of the death.  

The record of the Veteran's terminal VA inpatient treatment in March 2007 is the only medical evidence of record, other than the death certificate, which was not addressed in the Board's 2005 decision but which has been added to the claims file for review.  The records reflect that the clinical cause of the Veteran's death was abdominal sepsis; the other assigned diagnoses were hypertension, hyperlipidemia, peripheral vascular occlusive disease (PVOD), dilated cardiomyopathy, and atrial flutter.  The Veteran's dilated cardiomyopathy was noted to have resulted in an ejection fraction of 10 percent, resulting in mental changes and bowel ischemia.

Effective November 27, 2002, the regulations governing accrued benefits determinations were amended to define "evidence in the file at date of death" to mean evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2007).  It is clear that there is evidence which was in VA's possession, that is, VA treatment records, which were written during the Veteran's lifetime and which are not associated with the claims file.  Under the regulations as in effect in 2007, these records should have been obtained and associated with the claims file and considered.  The Board therefore assumes that these records, if obtained as required under the regulation, would have been favorable to the Appellant's claim.  

A Veteran's eligibility for SMC is based on the factors enumerated in 38 C.F.R. § 3.352.  In determining whether the Veteran is in need of the regular aid and attendance of another person, VA considers: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 

The evidence establishes that the Veteran was able to dress or undress himself but was unable to wash his clothes or select and obtain clean clothes to put on.  However, once clean clothes were laid in front of him, he could dress with minimal assistance.  Similarly, the Veteran could feed himself, but required assistance with food shopping, getting groceries inside the house, putting the groceries up, and getting the groceries ready to cook.  The Veteran was unable to cook, but he could feed himself once the prepared food was placed in front of him.  

The Veteran required some assistance to attend to the wants of nature, primarily due to deficits in memory and attention, diagnosed as vascular dementia, and weakness because of the cardiomyopathy and extremely low ejection fraction.  The Veteran did not use a prosthetic device after his right above-knee amputation, but used a wheelchair for mobility, and was able to be mobile, within his home, in the wheelchair, but he required considerable assistance to leave his home.  

The medical evidence establishes that the Veteran had physical and mental incapacity due to heart failure which required care and assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  Following the Veteran's death, service connection for the cause of death due to cardiovascular disorders was granted.  This determination must be considered favorable to the SMP claim, for accrued benefits purposes, since the Veteran's right above knee amputation was due to a cardiovascular disorder (POVD) and the medical evidence reflects that vascular dementia was one of the factors which required that the Veteran have aid and attendance.

As noted above, the Court noted in its 2007 disposition of the Veteran's claim for SMP, prior to his death, that the evidence did not establish clearly which incapacities were due to service-connected rheumatic heart disease and which incapacities were due to disorders for which service connection was not in effect.  The Court found that the evidence of record did not support a denial of the claim.  Although the Appellant's claim is separate from the Veteran's claim, the evidence is essentially the same.  As the evidence of record at the time of the Court's 2007 review did not support a denial of the claim, it is the Board's opinion that the evidence does not support denial of the Appellant's claim, for purposes of accrued benefits only, that the Veteran met the criteria for SMC.  

The Board therefore finds that the evidence of record at the time of the Veteran's death, as "of record" was defined at the time of the Veteran's death, is at least in equipoise to demonstrate that the Veteran was housebound or required aid and attendance as a result of his service-connected cardiovascular disabilities.  Resolving doubt in the Veteran's favor, for purposes of accrued benefits only, an award of SMC is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to SMC, for purposes of accrued benefits only, is granted.  


REMAND

The Appellant should again be notified that payment of accrued benefits is governed by statute, and is limited to the categories of individuals set forth in the statute.  The Appellant should be advised of the criteria governing eligibility for payment of accrued benefits.  She should be advised of each possible category which might entitle her to eligibility for payment, including eligibility to receive payment of accrued benefits to the extent that she bore expenses of the Veteran's last sickness or burial.  The Appellant should again be afforded the opportunity to submit evidence that she paid such expenses.    

In this regard, the Board notes that the Veteran's daughter has already filed a claim for burial expenses, which was granted in June 2007.  Regarding whether Appellant paid for the "last sickness," the Board notes that the Veteran's death certificate states that the interval between the onset of his final sickness and death was two to three days.  The Veteran was admitted to the VA hospital the day before he died.  The Appellant has asserted that the Veteran's last sickness lasted five years.  The Appellant should be advised of the definition applicable for purposes of eligibility for payment of accrued benefits.  

As noted above, the Appellant seeks reimbursement of her time as the Veteran's caregiver.  The Appellant should be advised of the definition of "expenses" for purposes of eligibility for payment of accrued benefits.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant all necessary notice and instructions relevant to her claim for eligibility for payment of accrued benefits.  The RO must explain the types and kinds of evidence of expenses she may report and claim, including the definition of the Veteran's "last sickness."

2.  Afford the Appellant an opportunity to submit evidence to establish her claim.  

3.  Readjudicate the Appellant's eligibility for payment of accrued benefits, taking into account any newly submitted evidence provided by the Appellant.  If the benefit sought remains denied, the Appellant should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


